Case 01-01139-AMC   Doc 33111-11   Filed 08/26/19   Page 1 of 9




                      EXHIBIT 11

     June 10, 1999 MDEQ Field Inspection Report
Case 01-01139-AMC   Doc 33111-11   Filed 08/26/19   Page 2 of 9
Case 01-01139-AMC   Doc 33111-11   Filed 08/26/19   Page 3 of 9
Case 01-01139-AMC   Doc 33111-11   Filed 08/26/19   Page 4 of 9
Case 01-01139-AMC   Doc 33111-11   Filed 08/26/19   Page 5 of 9
Case 01-01139-AMC   Doc 33111-11   Filed 08/26/19   Page 6 of 9
Case 01-01139-AMC   Doc 33111-11   Filed 08/26/19   Page 7 of 9
Case 01-01139-AMC   Doc 33111-11   Filed 08/26/19   Page 8 of 9
Case 01-01139-AMC   Doc 33111-11   Filed 08/26/19   Page 9 of 9
